Citation Nr: 1317026	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  10-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a lumbar spine disability.




ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In January 2010 the Veteran perfected his appeal for service connection for a lumbar spine disorder.  At that time he indicated that he did not want a Board hearing.  However, in May 2013, the Board received a new VA Form 9, on which the Veteran indicated that he wanted a Travel Board hearing.  

Under 38 C.F.R. § 20.700, a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his behalf, expresses a desire to appear in person.

Accordingly, remand for scheduling of a Travel Board hearing, pursuant to the Veteran's request, is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing at his local RO, and provide adequate notice to the Veteran of the time and place to report.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


